Citation Nr: 0212967	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  98-04 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include right trigeminal neuralgia, claimed due to 
exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.  

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for 
peripheral neuropathy, to include trigeminal neuralgia, as a 
result of exposure to herbicides.  The veteran and his spouse 
testified at a hearing before a hearing officer at the RO in 
April 1998.  The Board remanded the case to the RO in October 
1998 and March 2000.  The case was recently returned to the 
Board for further appellate consideration.  

The Board observes in passing that in a statement received at 
the RO in May 2002, the veteran stated that he has chronic 
obstructive pulmonary disease "which could also be caused 
from Agent Orange."  It is unclear whether the veteran 
wishes to seek service connection for chronic obstructive 
pulmonary disease.  If he does, he should contact the RO. 


FINDINGS OF FACT

1.  In an unappealed April 1994 decision, the RO denied 
service connection for trigeminal neuralgia and peripheral 
neuropathy.  

2.  Evidence added to the record since the April 1994 RO 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the mater under 
consideration, and is so significant that it must be 
considered to fairly decide the claim.  

3.  The evidence does not demonstrate the presence of a 
neuropathy other than the veteran's right trigeminal 
neuralgia.

4.  The medical and other evidence of record is in equipoise 
as to whether the veteran's diagnosed trigeminal neuralgia is 
a result of exposure to herbicides in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy, to include trigeminal neuralgia, claimed due to 
exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

2.  Generalized peripheral neuropathy was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

3.  Right trigeminal neuralgia was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his trigeminal neuralgia is 
associated with his active service.  Specifically, he has 
argued that it is due to exposure to Agent Orange while he 
was in service in Vietnam.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim.  The Board will then attend to certain preliminary 
matters and then proceed to analyze the claim and render a 
decision.

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

Service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 5, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more following his service in Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

In 67 Federal Register 42600-08 (June 24, 2002), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Finality/new and material evidence

In general, decisions of an agency of original jurisdiction, 
in this case the RO, become final if a notice of disagreement 
is not received within a year of notice of that decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 ( 
West Supp. 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)). 

The VCAA

On November 9, 2000, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)].  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  In this 
regard, the Board notes that the VCAA appears to have left 
intact the requirement that an appellant must present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).  The amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620.  Because the veteran's application to reopen his 
previously denied claim was filed in August 1996, which was 
well before August 29, 2001, the former provisions of 
38 C.F.R. § 3.156(a) outlined earlier are for application in 
this case.  

The Board notes that the Court has recently held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Before the veteran's claim may be 
further considered, therefore, it must be determined whether 
VA has fulfilled its statutory duty to notify the veteran 
under the VCAA.  VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2992).  

Review of the record shows that in its February 1998 
statement of the case, the RO notified the veteran of 
information necessary to substantiate his claim and provided 
him comprehensive information pertaining to the laws and 
regulations pertinent to his claim.  In a March 2000 letter, 
the Board provided the veteran's representative with a VA 
medical opinion concerning the veteran's claim and provided 
the opportunity for response.  The representative provided 
additional argument and submitted an additional medical 
opinion in support of the veteran's claim.  

Further, in a February 2001 letter to the veteran, the RO 
notified him of the passage of the VCAA.  In the letter, it 
again explained the criteria for establishment of service 
connection.  The RO explained to the veteran that it was 
seeking an additional medical opinion in conjunction with his 
claim and invited him to submit any additional evidence he 
wanted considered in his claim.  The RO explained to the 
veteran that he should submit the evidence or identify it and 
that the RO would attempt to obtain that evidence on his 
behalf.  The RO explained to the veteran that although he was 
ultimately responsible for giving VA information and evidence 
in support of his claim, it would do its best to help him 
obtain evidence he identified, including medical records and 
statements from individuals.  Thereafter, in a statement 
received in March 2001, the veteran stated that he had no 
more information to send.  

After careful consideration of the record, the Board believes 
that the notification requirements of the VCAA have been 
fulfilled in this case.  It is clear that VA has amply 
informed the veteran of the types of evidence which should be 
submitted in support of his claim.  The veteran, who has in 
fact submitted such evidence, does not appear to contend 
otherwise.


Analysis

Preliminary matter - finality/new and material evidence

Review of the record shows that in a decision dated in 
October 1986, the Board denied entitlement to service 
connection for trigeminal neuralgia. In March 1990, the 
veteran filed a claim for service connection for residuals of 
exposure to Agent Orange and later specified that the 
disabilities for which he was seeking service connection 
included trigeminal neuralgia and peripheral neuropathy.  In 
a rating decision dated in April 1994, the RO denied service 
connection for trigeminal neuralgia and peripheral 
neuropathy.  In April 1994, the RO provided the veteran with 
a copy of the rating decision and notified him of his 
appellate rights.  The veteran did not appeal, and that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

In a letter dated in August 1996, the VA Under Secretary for 
Benefits notified the veteran that the Secretary had 
authorized expansion of the list of conditions presumed 
related to military service in Vietnam to include acute and 
subacute peripheral neuropathy based on exposure to 
herbicides.  The Undersecretary advised the veteran to 
contact the RO to file a claim.  In a letter received at the 
RO in August 1996, the veteran stated that he returned home 
from Vietnam in 1968 and started having a nerve problems in 
his head the following year.  He said he was put on 
medication and eventually had surgery in 1988 to clip the 
trigeminal nerve to relieve the pain.  He said that he was 
left with numbness in the right facial area and in the right 
side of the tongue.  He stated that he believed this problem 
was caused by Agent Orange, with which he came in contact 
while in combat in Vietnam.  

In a rating decision dated in November 1997, the RO denied 
service connection of peripheral neuropathy to include 
trigeminal neuralgia.  The matter of the finality of previous 
decisions and the submission of new and material evidence was 
not discussed.  The veteran's disagreement with that decision 
led to this appeal.  

The RO decided the veteran's current claim on the merits, 
rather than exploring the matter of finality of previous 
decisions and submission of new and material evidence, 
presumably because of the addition of acute and subacute 
peripheral neuropathy to the list of conditions to for which 
service connection may be granted on a presumptive basis 
under 38 C.F.R. § 3.309(e).  When there is an intervening 
change in the law or regulation creating a new basis for 
entitlement to benefits, the veteran's claim under the 
liberalizing regulation is a claim separate and distinct from 
the claim previously and finally denied prior to the 
liberalizing regulation and may be reviewed on a de novo 
basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 
810 (1994).

The Board is, however, under the statutory obligation to 
conduct a de novo review of the issue of whether new and 
material evidence has been submitted because this claim does 
not turn solely on the revised regulation.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
38 U.S.C.A. §§ 5108, 7104(b).  In Barnett, the Federal 
Circuit determined that the issue of whether new and material 
evidence has been submitted is a matter of jurisdiction, and 
that the Board did not have the jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
had been submitted.  Barnett, 83 F.3d at 1384.  Hence, the 
Board will proceed first with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for peripheral 
neuropathy, to include trigeminal neuralgia, claimed due to 
exposure to Agent Orange.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1997); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the Board 
determines that additionally submitted evidence is "new and 
material," it must reopen the claim and perform the second 
step in the two step analysis, evaluating the merits of the 
claim in view of all the evidence, both new and old.  Masors 
v. Derwinski, 2 Vet. App. 181, 185 (1992).  

Evidence of record at the time of the April 1994 decision 
included the veteran's service medical records, VA 
examination reports dated in the 1970s and 1980s, private 
clinical records showing diagnosis and treatment of right 
trigeminal neuralgia in the 1980s, the transcript of a 
hearing at the RO in April 1985, and a 1991 letter from 
J.A.E., M.D., in which he stated that it was his opinion, and 
the opinion of two neurologists who had also treated the 
veteran, that the veteran's right trigeminal neuralgia was 
and unusual case of peripheral neuropathy of which they could 
determine no other cause than the possibility of exposure to 
some toxic agent such as exposure to Agent Orange.  

Evidence added to the record includes and additional opinion 
from Dr. J.A.E., the transcript of an April 1998 RO hearing, 
the report of a VA examination in November 2000, opinions in 
2000 and 2001 from two VA physicians, and opinions in 1998 
and 2000 from C.N.B., M.D., a private physician.  

Review of the evidence added to the record provides new 
evidence concerning the onset of symptoms of the veteran's 
right trigeminal neuralgia, new opinions concerning whether 
the veteran has peripheral neuropathy and new opinions 
concerning the etiology of the veteran's trigeminal 
neuralgia, including whether it is related to exposure to 
Agent Orange in service.  This evidence is obviously new, and 
as it provides additional evidence concerning the presence of 
peripheral neuropathy and the etiology of the veteran's 
trigeminal neuralgia, the Board finds that it is so 
significant that it must be considered to fairly decide the 
merits of the claim.  The Board concludes, therefore, that 
new and material evidence has be presented and the previously 
denied claim is reopened.  

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  Although 
the RO did not consider the matter of finality/new and 
material evidence in its November 1997 decision, a remand to 
the RO for readjudication is not necessary in this case.  In 
this case, the RO decided the claim on the merits, giving the 
veteran's claim more consideration that it was due initially.  
Further, the Board's decision regarding new and material 
evidence is favorable to the veteran, so any failure on the 
part of the RO to adjudicate the preliminary matter of 
finality falls into the category of harmless error.  As was 
explained earlier, the claimant has been afforded full 
procedural benefits with respect to his claim.  In short, the 
veteran has not been prejudiced by any action of the RO, and 
further adjudication at the RO level is not necessary.  

At this juncture, the question of VA's duty to assist must be 
considered.  
The veteran has not identified, and the Board is not aware 
of, any additional evidence to be obtained in conjunction 
with this claim.  VA has obtained various medical opinions, 
and the veteran has submitted extensive medical evidence and 
with his wife has provided hearing testimony.  It is the 
Board's judgment that the facts relevant to the veteran's 
claim have been properly developed and that the development 
has met the provisions of the VCAA and the implementing 
regulations.  VA has fully complied with the statutory duty 
to assist the veteran in the development of his claim, 
including further development mandated by the Board's remands 
in October 1998 and March 2000.    

Merits of the claim

Having determined that new and material evidence has been 
presented to reopen the claim, the Board will consider the 
claim on its merits.  The veteran is seeking entitlement to 
service connection for trigeminal neuralgia.  He essentially 
contends that he has experienced symptoms of trigeminal 
neuralgia since shortly after service.  In support of his 
claim, the veteran has submitted private treatment records 
showing treatment since 1980 and opinions of private 
physicians that the trigeminal neuralgia is related to his 
exposure to Agent Orange in service.  The veteran and his 
wife have testified he has experienced facial pain since 
shortly after his discharge from service.  

It is the Board's primary responsibility to assess the weight 
and credibility of the evidence.  See Madden, supra.  Having 
reviewed the complete record in this case, for the reasons 
and bases below, the Board finds that the credible and 
probative evidence is in equipoise with the evidence against 
the claim of entitlement to service connection for trigeminal 
neuralgia, thereby warranting a grant of service connection 
for trigeminal neuralgia.  In the absence of evidence 
indicating the existence of any other kind of peripheral 
neuropathy, service connection for any other peripheral 
neuropathy is denied.  

(i) Statutory presumptions

The veteran was in Vietnam from June 1967 to June 1968.  
Under 38 U.S.C.A. § 1116(f) (West Supp. 2002) he is presumed 
to have been exposed to herbicide agents, including Agent 
Orange.  If the veteran's trigeminal neuralgia is shown to be 
an acute or subacute peripheral neuropathy meeting certain 
conditions, then the trigeminal neuralgia would be presumed 
to have been the result of Agent Orange exposure in service 
and service connection could be granted on that basis.  

Under 38 C.F.R. § 3.309(e) Note 2, it is stated that under 
the regulation, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  

The preponderance of the evidence shows there was no 
indication of the presence of a peripheral neuropathy that 
could be classified as acute or subacute under 38 C.F.R. 
§ 3.309(e) Note 2.  In this regard, the veteran's service 
medical records, including his December 1968 separation 
physical examination report, are silent as to the presence of 
any neurological symptom or abnormality.  The veteran and his 
wife have testified that his symptoms and complaints of 
facial pain started in 1969, but at other times the veteran 
has been less clear about when they began and has referred to 
1970 as when he first noticed symptoms.  He has however, been 
steadfast in his reports that the right facial pain that 
began in 1969 or 1970 persisted for years after service and 
that it was in 1980 that he first sought medical assistance.  
His physician, Dr. J.A.E., has related those symptoms to the 
right trigeminal neuralgia diagnosed in 1980.  The veteran's 
trigeminal neuralgia is thus obviously not a neuropathy of 
the type contemplated by 38 C.F.R. § 3.309(e), and there is, 
therefore, no presumptive basis for service connection.  

(ii) Combee considerations

The Federal Circuit has determined that the regulations 
governing presumptive service connection for Agent Orange do 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the law and regulation 
governing direct service connection, 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303, to include 38 C.F.R. § 3.303(d).  

Various VA physicians have been requested to provide an 
opinion as to whether the veteran's right trigeminal 
neuralgia is due to exposure to Agent Orange in service.  It 
was the opinion of the physician who examined the veteran in 
November 2000 that the veteran's trigeminal neuralgia was not 
in any way related to service.  VA neurologists who reviewed 
the record in 2000 and 2001 explained that although 
trigeminal neuralgia is a manifestation of dysfunction of one 
or more branches of the trigeminal nerve, it is incorrect to 
classify this condition as a peripheral neuropathy.  One 
physician found it unlikely that the veteran had symptoms of 
trigeminal neuralgia before seeking medical help while the 
other observed that the onset of severe symptoms was not 
until many years after exposure to herbicides.  One suggested 
that the veteran's trigeminal neuralgia was of idiopathic 
etiology ["idiopathic" means of unknown causation, see Lathan 
v. Brown, 7 Vet. App. 359, 361 (1995)] while the other 
physician noted that the possibility that the veteran's 
symptoms could be related to vascular compression of the 
structures of the trigeminal nerve had not been ruled out.  
Both reasoned that the veteran's trigeminal neuralgia was not 
due to exposure to Agent Orange because trigeminal neuralgia 
is not on the VA list of conditions for which it has been 
determined there is a positive association between exposure 
to herbicides and the subsequent development of the 
condition.  

The Board must weigh these negative opinions against those of 
Drs. J.A.E. and C.N.B., which are supportive of the veteran's 
claim.  It was from Dr. J.A.E. that the veteran first sought 
treatment for his right facial pain in July 1980.  Clinical 
records from Dr. J.A.E. show that at that time, years before 
the veteran filed his original claim for service connection 
for trigeminal neuralgia, it was noted that the veteran had 
heavy exposure to defoliated areas while he was in Vietnam.  
In his 1991 letter Dr. J.A.E. reported that was his opinion 
and that of neurologists R.L.R., M.D. and P.R.M., M.D., who 
had also treated the veteran, that the veteran had a 
peripheral neuropathy of the trigeminal nerve on the right 
side.  Dr. J.A.E. stated that according to the literature 
they had reviewed, the findings and timing of the veteran's 
trigeminal neuralgia (which was unusual in a patient of the 
veteran's age) were most consistent with the etiology being 
that of Agent Orange to which the veteran was exposed in 
Vietnam.  Dr. J.A.E. emphasized that it was his opinion and 
that of the other physicians that this represented an unusual 
case for which they could arrive at no cause other than the 
possibility of exposure to some toxic agent such as Agent 
Orange.  

In a follow-up letter in December 1997, Dr. J.A.E. reiterated 
that he had followed the veteran since 1980 and that his 
symptoms of trigeminal neuralgia, which he termed a 
peripheral neuropathy, had been present for several years 
before he saw the veteran.  Dr. J.A.E. stated that in 
retrospect he felt that the veteran had been having symptoms 
ever since he was discharged from service and that his 
trigeminal neuralgia progressed to the point that it required 
aggressive treatment.  Dr. J.A.E. emphasized that it was very 
unusual to have a trigeminal neuralgia of this degree in a 
patient of the veteran's age, and he stated that he felt 
strongly that there was correlation between the veteran's 
trigeminal neuralgia and his exposure to Agent Orange in 
Vietnam.  

In letters dated in September 1998 and March 2000, Dr. C.N.B. 
provided a comprehensive review of the medical evidence of 
record and supported the arguments and opinions of Dr. J.A.E.  
Dr. C.N.B. argued that the veteran's trigeminal neuralgia was 
a neuropathy of a peripheral nerve and pointed out that Agent 
Orange was a known neurotoxin that could permanently damage 
ganglia and dermatone of affected nerves.  He said that in 
the absence of any other causative factors and in light of 
the fact that the veteran incurred trigeminal neuralgia at a 
young age, it was his opinion that it is more likely than not 
that the veteran's trigeminal neuralgia and chronic 
peripheral neuropathy resulted from Agent Orange exposure 
while in service.  

After reviewing the medical opinion evidence, the Board is 
left with several impressions.  First, this case presents an 
unusual medical situation in that the veteran's trigeminal 
neuralgia evidently first manifested at a relatively young 
age.  Second, there appears to be no readily explainable 
cause for the trigeminal neuralgia; indeed, there is evidence 
of record that no cause can be identified.
There is also the matter of whether trigeminal neuralgia is 
peripheral neuropathy, with medical opinion pro and con.  
Notwithstanding the somewhat unusual and controversial nature 
of this case, the Board is obligated to weigh the evidence 
and arrive at a decision. 

The Board finds, based on the discussions and opinions of VA 
physicians and private physicians, that the veteran's current 
disability is trigeminal neuralgia (and post-operative 
residuals thereof, since surgery has been preformed in 1988).  
There has been no showing of neuropathy of any nerve other 
than the right trigeminal nerve.  Although the medical 
opinions in support of the veteran's claim classify 
trigeminal neuralgia as a form of peripheral neuropathy, 
these opinions do not indicate that any other form of 
peripheral neuropathy exists in this veteran.  Since it has 
not been shown that the veteran has a generalized peripheral 
neuropathy, service connection may be granted for generalized 
peripheral neuropathy on any basis. 

The Board finds that the opinions as to the etiology of the 
veteran's trigeminal neuralgia are in relative equipoise.  
The VA physicians have essentially argued that the cause of 
the veteran's trigeminal neuralgia has not been determined 
and that it cannot be due to exposure to Agent Orange because 
it is not on the list of conditions for which VA has found a 
positive association between the condition and Agent Orange 
exposure.  The private physicians cite that the unusual 
circumstances of the veteran's trigeminal neuralgia including 
its early onset.  These physicians have indicated that, based 
on their expertise and review of the record, it is their 
opinion that the veteran's trigeminal neuralgia is related to 
his exposure to Agent Orange in service.  Where there is a 
relative balance of evidence against and in favor of a claim, 
as here, the Board resolves doubt in favor of the veteran and 
concludes that service connection is warranted for right 
trigeminal neuralgia.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In summary, the Board has decided that service connection may 
be granted for right trigeminal neuralgia.  To that extent, 
the appeal is allowed. 


ORDER

Service connection for generalized peripheral neuropathy is 
denied.  

Service connection for right trigeminal neuralgia is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

